DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the items below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Items not shown:
In claim 2, “a fourth space between the chip joining portion of the first lead frame and the chip joining portion of the second lead frame” in addition to “a second space between the chip joining portion of the first lead frame and the chip joining portion of the second lead frame” of base claim 1.  Are the second and fourth spaces the same/different and where are they shown?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “wherein the first lead frame and the second lead frame each comprises: a chip joining portion provided above at least a part of at least one of the first semiconductor chip or the second semiconductor chip” (emphasis added) as amended on 4.18.2022 causes the claim to fail to comply with the written description requirement.
As currently claimed, embodiments are encompassed in which only one of the chip joining portions of the first lead frame and the second lead frame is provided above at least a part of at least one the first semiconductor chip or the second semiconductor chip. Applicant’s disclosure requires both of the chip joining portions of the first lead frame and the second lead frame are provided above at least a part of the first semiconductor chip and the second semiconductor chip, respectively; see e.g., Figs. 2 and 11. There is no embodiment disclosed in which only one of the chip joining portions of the first lead frame and the second lead frame is provided above at least a part of at least one the first semiconductor chip or the second semiconductor chip. The claim has been amended in such a manner that the breadth of the claim is beyond the embodiments disclosed.
Hence, since the breadth of the claim encompasses embodiments beyond those disclosed, the claim contains new matter. None of the dependent claims addresses this deficiency.

Claims 2 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “a fourth space between the chip joining portion of the first lead frame and the chip joining portion of the second lead frame” in addition to “a second space between the chip joining portion of the first lead frame and the chip joining portion of the second lead frame” of base claim 1 obscures the scope of the claim and renders it indefinite. Are the second and fourth spaces the same/different and where are they disclosed/shown? 
Regarding claim 11, “the a center” (emphasis added) is indefinite because of the use of two different articles. It appears “the” should be deleted. 
None of the dependent claims addresses this deficiency.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fumihiro (of record, JP 2015043645 A. Machine translation provided by applicant on 9.30.2020).
Regarding claim 1, Fumihiro discloses a semiconductor device comprising: a circuit board (“In the following examples of FIGS. 3 to 8, a case where three flywheel diodes (hereinafter referred to as diode chips) are arranged in parallel on the substrate will be described”, emphasis added); a wiring pattern (PT2, “conductor pattern PT2”) provided above the circuit board; a first semiconductor chip (FWD1, “three diode chips FWD1, FWD2, FWD3”) and a second semiconductor chip (FWD2 or FWD3) that are provided above the circuit board and that are provided along a first direction (horizontal, Fig. 8) predefined in a plane parallel (containing PT1 and PT2) to a board surface (top) of the circuit board (Fig. 8); a first lead frame (BL1, “beam leads BL1, BL2, BL3”) for (MPEP 2111, 2112 and/or 2114) electrically connecting the first semiconductor chip (FWD1) and the wiring pattern (PT2); and a second lead frame (BL2 or BL3) for (MPEP 2111, 2112 and/or 2114) electrically connecting the second semiconductor chip (FWD2 or FWD3) and the wiring pattern (PT2); wherein the first lead frame and the second lead frame each comprises: a chip joining portion (T1-T3, “One ends T1 to T3 of the beam leads BL1, BL2, and BL3 are soldered to the diode chips FWD1, FWD2, and FWD3”) provided above at least a part of at least one of the first semiconductor chip or the second semiconductor chip (Fig. 8); a wiring joining portion (T4-T6, “the other ends T4 to T6 of the beam leads BL1, BL2, and BL3 are soldered to the conductor pattern PT2 of the output terminal O”) provided above at least a part of the wiring pattern (PT2); and a bridging portion (in between the ends) for (MPEP 2111, 2112 and/or 2114) connecting the chip joining portion and the wiring joining portion (Fig. 8); and in the first direction (horizontal), a first space (A) between the bridging portion of the first lead frame and the bridging portion of the second lead frame is smaller than a second space (B) between the chip joining portion of the first lead frame and the chip joining portion of the second lead frame (Fig. 8).

    PNG
    media_image1.png
    354
    533
    media_image1.png
    Greyscale

Regarding claim 2, Fumihiro discloses (Fig. 8 below) wherein in the first direction (horizontal), a third space (A) between the wiring joining portion of the first lead frame and the wiring joining portion of the second lead frame is smaller than a fourth space (B) between the chip joining portion of the first lead frame and the chip joining portion of the second lead frame.

    PNG
    media_image2.png
    354
    533
    media_image2.png
    Greyscale

Regarding claim 3, Fumihiro discloses (Fig. 8 below) wherein in the first direction (horizontal), a third space (B) between the wiring joining portion of the first lead frame and the wiring joining portion of the second lead frame (as BL2) is smaller than the first space (A) between the bridging portion of the first lead frame and the bridging portion of the second lead frame.

    PNG
    media_image3.png
    274
    391
    media_image3.png
    Greyscale


Regarding claim 4, Fumihiro discloses wherein a barycentric position (inherent) of the first semiconductor chip is aligned with a barycentric position (inherent) of the chip joining portion in the first lead frame; and a barycentric position (inherent) of the second semiconductor chip is aligned with a barycentric position (inherent) of the chip joining portion in the second lead frame (Fig. 8. Barycentric positions of each of the claimed elements are inherent, and, the claim is met since “aligned” includes definitions such as “To arrange in a line or so as to be parallel” and “To adjust (parts of a mechanism, for example) to produce a proper relationship or orientation” per https://www.thefreedictionary.com/aligned. See Fig. 8).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fumihiro in view of Tamada et al. (of record, US 20160351505 A1) and Danno et al. (of record, US 20180182692 A1).
Regarding claim 5, Fumihiro fails to disclose wherein in a top view, at least one corner of the bridging portion is provided in a curved shape.
Tamada discloses wherein in a top view, at least one corner of the bridging portion (40 or 41) is provided in a curved shape (Fig. 1, MPEP 2125).
It would have been obvious to one of ordinary skill in the art to include the shape of Tamada in the device of Fumihiro and arrive at the claimed invention so as to avoid “a stress resulting from a temperature change (e.g., during a temperature cycle test after the manufacturing of a semiconductor device, during secondary mounting performed by a customer, or under a high/low temperature load after mounting) or the like is likely to be concentrated to cause delamination between the die pad and a resin and degrade the reliability of the semiconductor device” (Danno, [0012]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fumihiro in view of Satou et al. (of record, “US 20210225724 A1”).
Regarding claim 6, Fumihiro fails to disclose wherein in the bridging portion a first opening is provided, which passes through from an upper surface to a lower surface of the bridging portion.
Satou discloses wherein in the bridging portion (233b) a first opening (234b) is provided, which passes through from an upper surface to a lower surface of the bridging portion (Fig. 14, “the bent portion 233b is provided with through holes 234b that penetrate through”).
It would have been obvious to one of ordinary skill in the art to include the opening of Satou in the device of Fumihiro and arrive at the claimed invention so as to ensure that a molding material can flow freely and “it is possible to secure a mutually insulated state” (Satou, [0149]).

Response to Arguments
As a preliminary manner, no prior art rejection is made in claims 7-15, but the claims are not found allowable in view of the new matter rejection to claims 1-15; see above for details. In addition, any 35 USC 112 rejections of the previous Office Action (OA) not repeated herein, have been overcome.
The applicant alleges:

    PNG
    media_image4.png
    717
    660
    media_image4.png
    Greyscale

This is not found persuasive because (i) beam leads (BL1, BL2 and/or BL3) correspond to the claimed first and second lead frames, (ii) T1-T3 correspond to the chip joining portions, (iii) T4-T6 correspond to the wiring joining portions, (iv) the claimed bridging portions correspond to the regions between T1 and T4, T2 and T5, and/or, T3 and T6; namely, the claimed bridging portions are the middle regions of BL1-BL3, and, (v) applicant is reminded of MPEP 2125 which recites “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed” wherein the examiner is not relying on particular measurements or sizes, but rather relying on relative dimensions. Hence, applicant’ arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894